DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claim 1, the closest prior art of record Want et al. (US 2017/0168135 A1) discloses Systems and methods for identifying device location are provided. The method can include providing, by a mobile computing device, at least a first ultrasonic signal to a first and a second self-organizing beacon device. The method can include receiving, by the mobile computing device, a first radio frequency signal including the location of the first beacon device and a second radio frequency signal including the location of the second beacon device. The method can further include determining a first time-of-flight associated with the first beacon device and a second time-of-flight associated with the second beacon device. The method can include determining a location of the mobile computing device based at least in part on the first time-of-flight, the second time-of-flight, the location of the first beacon device, and the location of the second beacon device.
		However, Want et al. either singularly or in combination, fail to anticipate or render obvious a computer-implemented method comprising: calculating a first plurality of potential locations of the mobile device based on the first distance, the second distance, and the first vector; and determining an actual location of the mobile device from the first plurality of potential locations, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864